               Case 4:16-cv-03396-YGR Document 276 Filed 03/04/19 Page 1 of 4
     I1~ark E. Ellis ~ 127159
 1   Anthony P. J. Valenti — 2 4542
     Lawrence K. Iglesias — 3037Q0
2    ELLIS LA~7J GROUP LI,1'
     1425 River Park Drive, Suite 400
3    Sacramento, CA 9515
     Tel:(916)2~3~~~20
4    Fax:(916)2~3~~~21
     mellis@ellislawgrp.com
5    avalenti(a~,~llisla warp.com
     li~lesias(a~ellislaw~r~.com
6

7

g

                                              ~               ~   .      ~,


10

11
     SAI~II~IZA McMII,LION, JESSICA AI~EI~~YA,
12   AND IGIVI~CIO PEI~EZ, on Behalf of
     Themselves and all ethers Similarly Situated,
13
           Plaintiffs,
14
     v.
15                                                            Jude: Hon. ~'vorm~ Gonzalez Rogers
     RASH ~URTIS c4~ 1~SSO~II~TES,
l6                                                            Trial Date: I~ay 6,2019
           Defendant.
17

l~

19

20

21

22

23

24

25

26

27

2~

                         ~~   ~ ,~, .   ...       ~   -z ;,       ~        ~ , ~ .r .   ~~   ~
                 Case 4:16-cv-03396-YGR Document 276 Filed 03/04/19 Page 2 of 4

 1                                    1..
                          Ir ►'is                 ~°              1 : ; =:i:..            i;. _-
2              Plaintiff seeks exclusion of Dash Curtis' Exhibit 5~0 and 5~6, excerpts from a June 20,2017
 3   deposition of R/Ir. Kizer where Mr, Kizer admitted under oath that he daes not know what a TCPA
4 violation consists of, among other thins,{Declaration of Mark E. ~l~is, T~11; ~;x ~~~~ 14, ~xcez~ts

 5 from the I~~position of Steve Kizer taken June 2(~ 201~~ut Rash Curtis intends to use this evid~nc~

6 for impeachment and rebuttal, not for Rash Curtis' cas~0in-chief.

 7             Plaintiff also seeks exclusion ofIgash Curtis' Exhibit 5~1,the De~emb~r 11, 2017 declaration

     of Bob Keith. Declaration of Mark E. E11is        6~_~.~ ~ rt_5, Bab Keith's 12/11117 L3eclaration.
9 Alain,the exhibit is nat being offered for lash Curtis'
                                                    ur case in chief, This declaration was an exhibit to
10 Plaintiff's expert Randall Snyder's deposition, where Rash Curtis proposed hypothetical questions

11   based off of statements made in Mr. Keith's I9ecember 11, 2017 declaration. lZash Curtis intends to
12 use Exhibit 5$1 to impeach and rebut fir. Snyder, based on Mr. Snyder's reactions to Mr. Keith's

13   declaration.
14             These exhibits are affer~d for non-hearsay purposes (i.e., impeachment, rebuttal, and legal
15   effect). Plaintiff's experts knew or should have known that skip tracing would need to be part oftheir
16 analyses based upon the Court's orders. Mr. Snyder specifically denied that fob Keith's declaration

17 that the 5193 number was not skipmtrac~d, even z true, would change his opinions (including his

l~   opinion that the number was in fact skip-traced). ~Ir. Keith's declaration is to be used to impeach NIr.
19 Snyder, not to prove that any ofthe statements in the declaration are indeed true. Mr. Keith's

20 declaration states in pertinent part:

21
                        The absence of the phone number ending in 5193 on this [ECA
22                      Advance Trace] report means Rash Curtis did not obtain the phony
                        number it called ending in 5193, by skip tracing.
23
     (; ~•'~ ~ glob Keith's December 11, 2017 Declaration, ~ 12, ECG' Doc. No. 14001; Exhibit 15 to the
24
     Deposition of Randall Snyder°}
25
               When questioned about this statement during his deposition, Randall Snyder denied that it
26
      would chan~~ his opinion that the 5193 number was skip traced, even ifthe statement was taken as
27
     ~ true:
2~
                Case 4:16-cv-03396-YGR Document 276 Filed 03/04/19 Page 3 of 4

 1                     ~: It says, "The absence of a phone number ending in 5193 in this
                       report means that Rash Curtis did nat obtain the phone number it
2                      called 5193, by skip tracing." Igo you see that?

3                      I=A'[~
4                      (~d If that    9S llUNy   does that change any of your opinions here?
5

6
                       A:IVa.
7
     (Declaration of Mark E. Ellis, ~ 12; Exhibit 11, Randall Snyder's December 17, 2Q18 Deposition, gyp.

      139:7140:5; see ECF Doc. No. 2545, pp. SOm51.)
9
             Defendant submits, as this court is aware, striking the ESA Trace Reports from introduction at
10
     trial is not justified. but pertni~tin~ Plaintiff to continue to argue that the PerezlReynoso phone number
11
     (5193) was actually skip traced, when it undisputedly was not, is allowing Plaintiff to knowingly
12
      mislead the jury.
13
             Next,the deposition transcript of Mr. I~iz~r's June 20, 201? deposition may also be used to
14
     rebut any clairri that Rash Curtis indiscriminately violates the TCPA4 based upon IVIr. I~izer's April 13,
15
     2017 testimony; the later deposition shows that Mr. Kizer simply does not understand the law and did
l6
      not have an accurate understanding of how prior express consent flows from a creditor~assi~nor to a
17
     I debt collector~assi~n~e:
1~
                       ~: In terms of following the law, did you understand that at all times
19                     while you worked [for Rash Curtis] that the provision of a ce11 phone
                       number to a hospital or medial facility which thin turned the account
20
                       over to you for collection meant that you stood in the shoes of having
21                     consent to call that phone number?

22                        A: 1 would nit agree with that personally from my point of view.
23                           f
24
                          A: I am not an attorney.
25
       Ex > 10 Steve Kizer's June 20, 2017 I~~pasition, p. 97:1223, Exhibit 14 to the Deposition of
26
      Randall Snyder.)
27

2~

                                  1         i..               .,   t     ~.        _~ ~. ~ .~,. ,   ~   ~~-
               Case 4:16-cv-03396-YGR Document 276 Filed 03/04/19 Page 4 of 4

 1          Plaintiff has previously used IVIr. I~izer's April 13s 2017 deposition testimony to support his
2 claim that Rash Curtis knowingly violated the TCPA and that Rash does not first obtain prior express

3 consent(even though its creditor clients assign the account with a phone number, which is valid

4 znterm~diary consent under the FCC's TCPA orders} because Rash Curtis does not always obtain

5 "proof of debt from its creditor clients.(See Plaintiff's September 13, 2017 motion for class
                   99




6 certification, ECF Doc. No, ~7,passim.)

7           Mr. I~izer's testimony will be used to imp~a~h him if and when Plaintiff offers IVIr. Kiz~r's

     testimony to prove that Rash Curtis knowingly or willingly violated the TCFA.
9           Mr. Kizer even admitted that that he does not know wh~.t the requirements for a violation ofthe
10      ,. ,.

11                      Q: Do you know what the requirements are for a violation of the
                        statute?[TPA]
12
                        A: I do not.
13
     Ex .1 Kizer's June 20, 2017 I~~position, po X9:1-3.)
14
            Rash Curtis intends to rebut these claims by I11~r. Snyder and Mr. Kizer by introducing Mr.
15
     I~iz~r's later sworn statements to show that he lacks understanding ofthe law,and that Mr,I~izer's
16
     testimony is inconsistent with Mz°. Snyder's opinions.
17
     Dated: March 4, 2019
l~                                                  E,ILW :_ ~ ~~~: _ ;~ lP LI~~'
                                                                   s
19

20                                                      Mark E. E11is
                                                        Attorneys for Defendant
21                                                      RASH CUIZTI~ c4z ASSOCIA'T'ES

22

23

24

25

26

27

2~
